t c memo united_states tax_court liquid air corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date emilio a dominianni and edmund s cohen for petitioner gail a campbell diane p thaler and kevin c reilly for respondent memorandum opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax the sole issue for decision is whether petitioner overstated the basis of assets acquired from chemetron corp in by dollar_figure some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioner's principal_place_of_business and principal office were located in walnut creek california background during the relevant years petitioner liquid air corp was the common parent of an affiliated_group_of_corporations petitioner was at all relevant times engaged principally in the business of producing selling and distributing industrial gases and welding products in the united_states and various foreign countries on date petitioner entered into a written executory_contract contract with the chemetron corp chemetron to purchase certain assets of the industrial gases division igd of chemetron at the time of the contract chemetron was a wholly owned subsidiary of allegheny ludlum industries inc allegheny the contract was the result of an arm's-length negotiation among representatives of petitioner chemetron and allegheny michael v breber petitioner's executive vice president and chief operating officer was in charge of negotiating the purchase of the assets of the igd on petitioner's behalf before the transaction could close however approval of the transaction by the federal trade commission ftc was necessary the purchase_price to be paid_by petitioner was set forth in paragraph of the contract as follows i dollar_figure to be paid_by the delivery to the seller chemetron of big_number original issue shares of the buyer's petitioner's common_stock no par_value which shares have been valued by the parties at a fair_market_value of dollar_figure based upon recent market values of the buyer's common_stock in the over- the-counter market the present book_value of the buyer's common_stock the size of the block of shares to be issued to the seller the restrictions upon transfer of such shares and the limited size of the public market for the buyer's shares and ii the buyer's assumption and agreement to pay or discharge the seller's liabilities and obligations to the extent provided in paragraph a hereof the foregoing purchase_price reflecting the fair_market_value of the assets of the business as set forth in the report of valuation research corporation dated date containing among other things an appraisal of the industrial gas assets of the seller which are used in the business a copy of which has previously been delivered to the buyer the parties to the contract obtained two outside appraisals in connection with the transaction first in a letter dated date addressed to the board_of directors of allegheny smith barney harris upham co smith barney concluded that the fair_market_value of big_number shares of petitioner's common_stock was approximately dollar_figure as of date in so concluding smith barney considered the effect of the following factors on the value of petitioner's common_stock the shares to be received by allegheny in the transaction would be restricted_stock upon receipt of the stock allegheny would hold a minority interest in petitioner equal to approximately percent and the volume of trading in petitioner's stock on the over-the-counter market is very thin next in a letter dated date addressed to mr breber goldman sachs co goldman sachs concluded that the fair_market_value of big_number shares of petitioner's common_stock was dollar_figure as of date goldman sachs started with the last bid price on the over-the-counter market on date of dollar_figure per share and applied a block discount of percent to account for the thin public market and the restricted nature of the stock to be transferred the parties to the contract did not obtain an appraisal of petitioner's shares as of the closing date of the transaction the closing of the transaction contemplated in the contract occurred on date approximately months after the signing of the contract paragraph m of the contract provided that certain adjustments were to be made upon the closing of the transaction 1the average annual trading volume of petitioner's shares from date through date was approximately big_number shares thus the big_number shares to be issued pursuant to the terms of the contract represented more than five times the annual trading volume of petitioner's shares 2we note that the bid price on the over-the-counter market on date the day after the closing was also dollar_figure per share 3there is some evidence that the irs conducted an appraisal of petitioner's stock as of the closing date in connection with its audit of allegheny the irs agent proposed an increase in allegheny's gain on the sale of the igd's assets in the amount of dollar_figure to account for an increase in the fair_market_value of petitioner's stock however the appraisal is not in the record nor is there any evidence to explain the procedures and conclusions of the appraiser moreover the adjustment proposed by the irs agent was subsequently reversed by the appeals_division of the irs m post-closing adjustment the parties acknowledge that the buyer petitioner shall be entitled to i of the pre-tax earnings_of the business after the charges set forth on schedule q from date to date and ii of the pre-tax earnings_of the business after the charges set forth in schedule q from date to the day immediately preceding the closing date within days after the closing date the parties shall determine the amount of any adjustment required to enable the buyer to receive the benefit of its share of the profits as set forth above in the event the seller chemetron as of the closing date has withdrawn less than the amount to which it is entitled the buyer shall pay to the seller the amount of such deficiency in the event the seller as of the closing date has withdrawn more than the amount to which it is entitled the seller shall pay to the buyer the amount of such excess the final settlement adjustments made after closing in accordance with the above provision were calculated by allegheny and set forth in a letter dated date date equity dollar_figure earnings dollar_figure x dollar_figure earnings dollar_figure x dollar_figure dollar_figure dollar_figure total equity required equity pincite dollar_figure dollar_figure amount due from chemetron the dollar_figure net amount due from chemetron was paid to petitioner by means of a wire transfer to the igd's account the remainder of the dollar_figure that was determined to be owed to petitioner was paid in the form of a higher net asset value that was delivered to petitioner at closing prior to the closing approximately percent of petitioner's stock was beneficially owned assuming conversion of certain preferred_stock by l'air liquide s a l'air liquide a french corporation approximately percent of petitioner's stock was owned by officers and directors of petitioner the remaining percent of petitioner's stock was publicly owned and was traded on the over-the-counter market after the closing 4we note that the percentage of post-date earnings provision of the contract was not literally followed on brief petitioner explains this as follows we point out for purposes of completeness that chemetron's contractual obligation to deliver percent of the pre-tax earnings_of the igd division from date to the day immediately preceding the closing merely reflected the parties' initial expectation ultimately unrealized that the closing would take place in the third quarter of but before the record_date for the third quarter lac dividend that is the parties expected that chemetron would be receiving the full third quarter dividend from lac even though it would only have owned the lac stock for a portion of the third quarter thus the percent of pre-tax earnings amount referred to in the contract merely refers to i the percent of pre-tax earnings balancing or mirror amount negotiated by the parties plus ii an additional percent of pre-tax earnings from the beginning of the third quarter dividend period to the anticipated closing date representing the portion of the third quarter lac earnings that would be paid as a dividend to chemetron after the originally anticipated closing date even though allocable to a period prior to which chemetron would actually own the relevant lac shares it is apparent that the parties sought carefully and minutely to negotiate the economics of the transaction however the closing of the transaction ultimately did not take place prior to the record_date for the third quarter dividend for as the parties had initially expected rather as a result of the protracted ftc investigation the closing actually took place on date--ie at the close of the first quarter of but after the record_date for the first quarter dividend therefore chemetron never had to disgorge a portion of a dividend allocable to a period during which it did not actually own the lac stock and no of pre-tax earnings amount ever had to be calculated or paid l'air liquide's beneficial_ownership of petitioner's stock fell to approximately percent approximately percent was owned by chemetron leaving maximum public ownership at approximately percent discussion the issue we must decide is whether petitioner overstated the basis of the assets acquired from chemetron by dollar_figure the dollar_figure represents the amount of the post-closing adjustment provided for in paragraph m of the contract respondent argues that petitioner's basis in the property for depreciation purposes is the cost of such property and that the cost of the property was clearly set forth in paragraph of the contract as dollar_figure the fair_market_value of big_number original issue shares of petitioner petitioner on the other hand argues that the post-closing adjustment was intended to equate any increase in the fair_market_value of petitioner's stock between the contract date and the closing date with the igd assets to be delivered to petitioner because the adjustment mechanism was bargained for at arm's length petitioner argues that the additional value transferred after closing should be reflected in petitioner's cost_basis of the assets petitioner bears the burden of proving that it is entitled to the additional dollar_figure in basis rule a 290_us_111 the basis upon which depreciation_deductions are allowed is the basis determined under sec_1012 sec_167 sec_1011 sec_1012 provides in pertinent part the basis_of_property shall be the cost of such property generally the cost_basis of property purchased with other_property is the fair_market_value of the property received in the exchange 126_fsupp_184 37_tc_1099 on the other hand where a corporation acquires property in exchange for its own stock the cost_basis of such property is the fair_market_value of the stock given up in the exchange 79_tc_957 60_tc_80 affd without published opinion 500_f2d_1400 3d cir fair_market_value has been defined as the price at which the property would change hands between a willing buyer and a 5unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable_year in issue 6this departure from the general_rule is due to the fact that under sec_1032 a corporation does not recognize any gain_or_loss when it receives property in exchange for its own stock 79_tc_957 n 60_tc_80 affd without published opinion 500_f2d_1400 3d cir willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_20_2031-1 estate_tax regs see also 518_f2d_1210 where the property to be valued consists of corporate stock that is listed on an established_securities_market the average exchange price quoted on the valuation_date generally provides the most accurate measure of fair_market_value bankers trust co v united_states ct_cl pincite f 2d pincite 517_f2d_75 3d cir revg 61_tc_189 sec_20_2031-2 estate_tax regs however where stock is exchanged for property pursuant to an arm's-length_transaction the courts have in certain instances presumed that the value of such stock equals the value of the property received in exchange therefor a method often referred to as the barter- equation method of valuation southern natural_gas co v united_states ct_cl 412_f2d_1222 pittsburgh terminal corp v commissioner supra pincite 44_tc_745 regardless of the precise rule_of valuation that we are attempting to apply this court has always followed the evidence of value on either side of a transaction that we consider to be the most reliable pittsburgh terminal corp v commissioner supra pincite 37_bta_1169 affd per curiam 117_f2d_1009 2d cir we see no reason to depart from that approach here in the present case the only appraisals of petitioner's stock were made as of dates before the contract date the parties to the contract did not seek an appraisal of the stock as of the date of the closing however where experienced businessmen or women with adverse interests are negotiating at arm's length and they agree upon the value of property to be exchanged the agreement is very persuasive evidence of value southern natural_gas co v united_states ct_cl pincite f 2d pincite 371_f2d_528 2d cir affg tcmemo_1965_240 in the instant case the parties do not dispute that the contract was the result of an arm's-length negotiation among representatives of petitioner chemetron and allegheny the contract provided for a purchase_price of big_number shares of petitioner's common_stock which had been valued by the parties at dollar_figure in addition the contract provided that certain adjustments were to be made upon the closing of the transaction pursuant to the adjustment provision petitioner was entitled to receive i percent of the pre-tax earnings_of the igd from date to date and ii percent of the pre- tax earnings_of the igd from date to the day immediately preceding the closing date petitioner received a total of dollar_figure in additional igd assets pursuant to this provision respondent argues that because the contract states that the purchase_price is dollar_figure to be satisfied by the delivery of big_number shares of petitioner's stock petitioner is bound by such stated price we have consistently held that where taxpayers have executed a written_agreement that provides for specific terms of a transaction in which the tax consequences are at issue they must adduce strong_proof to establish a position at variance with the clear language of their written_agreement 79_tc_72 affd per curiam by order 10th cir date 58_tc_1022 however petitioner is not seeking to vary the terms of its agreement the contract clearly provides for an adjustment in the value of the assets to be received from chemetron rather petitioner is attempting to show that the post-closing adjustment reflects the parties' estimation of the anticipated increase in the purchase_price because petitioner is merely attempting to construe an ambiguous term of the agreement the strong_proof rule does not apply peterson mach tool inc v commissioner supra pincite thus 7respondent urges us to apply the standard of proof adopted by the court_of_appeals for the third circuit in 378_f2d_771 3d cir vacating and remanding 44_tc_549 under the danielson_rule a party can challenge the tax consequences of his agreement as construed by the commissioner only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction or to show its unenforceability because of mistake undue influence fraud duress etc id pincite we note that the stricter danielson_rule is also inapplicable when the agreement is ambiguous 82_tc_705 we need only determine whether petitioner has met its usual burden_of_proof with respect to the purchase_price of the assets of the igd rule a mr breber who was in charge of negotiating the purchase of the assets of the igd on petitioner's behalf testified8 that the purpose behind the post-closing adjustment provision in the contract was to balance the anticipated increase in the value of petitioner's shares from the contract date until the closing date with additional assets of the igd to be delivered at closing according to mr breber the industrial gas industry of which petitioner and chemetron were a part is a capital intensive industry in order to maintain profitability a certain percentage of annual earnings must be reinvested in fixed assets petitioner's policy was to retain approximately percent of its pre-tax earnings which was generally in accordance with the industry norm an additional percent of petitioner's pre-tax earnings was generally paid out to the shareholders as dividends because the transaction required the approval of the ftc before it could close the parties anticipated a delay between the signing of the contract and the closing of the transaction during the course of such delay mr 8because mr breber would be unavailable to testify at trial the parties examined him under oath before an independent stenographer the examination was recorded and a transcript thereof was admitted in evidence the parties stipulated that if mr breber were called to testify at trial his testimony would be as set forth in the admitted transcript breber anticipated that both petitioner and chemetron would continue to produce net positive earnings and reinvest them in accordance with the industry norm thus increasing the value of both the stock and the assets to be exchanged according to mr breber the post-closing adjustment was intended to reflect this anticipated increase we find mr breber's explanation of the purpose of the post- closing adjustment to be credible and consistent with the language of the provision itself and with the other evidence in the record moreover the fact that chemetron actually transferred an additional dollar_figure in value after the closing provides strong support for mr breber's explanation the only natural conclusion is that allegheny and chemetron considered the stock to have equivalent value for it is difficult to imagine that sophisticated businessmen were either in effect duped into giving an additional dollar_figure in assets or were indulging in some kind of charitable exercise southern natural_gas co v united_states ct_cl pincite f 2d pincite upon consideration of all the evidence in the record we conclude that the value of assets transferred by chemetron upon closing including the additional dollar_figure transferred pursuant 9we note that the acquisition of the igd from chemetron would make petitioner a national as opposed to a regional supplier of industrial gases such acquisition could not take place without ftc approval as of the closing date ftc approval had been obtained which removed this contingency we believe that these factors would have a positive effect on the fair_market_value of petitioner's stock to the post-closing adjustment provision is the best evidence of the fair_market_value of petitioner's stock at the time of issue accordingly we hold that petitioner properly included the dollar_figure in its cost_basis decision will be entered for petitioner
